DETAILED ACTION
This is a non-final Office action in response to the RCE filed 02/11/2021.

Status of Claims
Claims 1-5, 8-11, 13, 14, and 16-22 are pending;
Claims 1, 10, 13, 14, 16, 18, 21, and 22 are currently amended; claims 2-5, 8, 9, 11, 17, 19, and 20 were previously presented; claims 6, 7, 12, and 15 have been cancelled;
Claims 1-5, 8-11, 13, 14, and 16-22 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 02/11/2021 has been entered.

Non-Compliant Amendment
The amendment filed 02/11/2021 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121 for the following issues:
Regarding claim 16, the limitation "each" in line 4 is both underlined and struck-through.  As such, it is not clear as to what change is being made.  For the purpose of examination, the Examiner considers the limitation "each" to be deleted.
Regarding claims 21 and 22, the claim status identifiers should not be "New" because at least one change is being made in each claim.  
Despite the foregoing issues, the amendment filed 02/11/2021 has been entered and is being examined on the merits for the purpose of compact prosecution.  The applicant is advised to proofread all claims before submission of any subsequent response so as to avoid any non-compliant amendment.

Response to Arguments
The applicant's arguments with respect to Margetts et al. (US 9,615,679 B2), hereinafter Margetts, have been fully considered but they are not persuasive.  With respect to claim 16, the applicant argues that "Margetts does not teach a controller on the motor of the hanging apparatus, but a controller on the hoist mechanism" (remarks, page 11, lines 11 and 12).  The Examiner respectfully disagrees as Margetts expressly teaches that "[a]lternatively or additionally, the hoist motor 120 may include the controller 126" (Margetts: col 4, lines 54 and 55).  Since Okano (JP 2-249893 A) already discloses a hanging apparatus (Okano: translation, page 2, line 2, the automatic leveling device as shown in Figure 1) having a motor (Okano: 3, fig 1) and a controller 

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1, line 3, the applicant is advised to change --a front side-- to --a front side of the hanging beam--.  Similar objection applies to claim 16 (line 4).
Claim 1, line 6, it appears that the term "and" should be moved to line 7.  Similar objection applies to claim 16 (line 7).
Claim 16, line 17, the period should be changed to a semi-colon.
Claim 16, line 18, the applicant is advised to add a first comma before the word "from" and a second comma after the word "suspended."
Claim 16, line 20, "raises and lowers" claim actual movement and should be changed to --is adapted to raise and lower--.
Claim 16, line 24, the comma appears to be unnecessary.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-11, 13, 14, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 3 and 4, "a hanging beam comprising hooks on a front side and on a back side of the hanging beam."  The limitations "hooks on a front side and on a back side" are indefinite because they are amenable to at least two plausible claim constructions.  For example, do the limitations "hooks on a front side and on a back side" mean --a first plurality of hooks on a front side and a second plurality of hooks on a back side--?  Or does claim 1 recite a plurality of hooks, wherein at least one of the plurality of hooks is on a front side, wherein at least one of the plurality of hooks is on a rear side?  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  For the purpose of examination, the Examiner considers the limitations "a hanging beam comprising hooks Similar rejection and similar interpretation apply to the limitations in claim 16 (lines 4 and 5).  Appropriate correction is required.   
Regarding claim 16, the limitations "the mechanism for moving the hanging beam comprises a motor attached to a rotatable screw" in lines 10 and 11 are indefinite.  As shown in the drawings, the "mechanism for moving the hanging beam" (714, 716, 718, 720) comprises the "rotatable screw" (714).  However, the arrangement of the limitations in claim 16 (lines 10 and 11) makes it seem that the "mechanism for moving the hanging beam" and the "rotatable screw" are grammatically listed as parallel structures of the "hanging apparatus" that are separate from each other, thereby contradicting the disclosure of the present application and failing to particularly point out and distinctly claim the subject matter of the present invention.  For the purpose of examination, the Examiner considers the limitations "the mechanism for moving the hanging beam comprises a motor attached to a rotatable screw" in lines 10 and 11 to be --the mechanism for moving the hanging beam comprises a rotatable screw and a motor attached to the rotatable screw--.  Appropriate correction is required.
Regarding claim 16, there is insufficient antecedent basis for the limitation "the lifting apparatus" (lines 18 and 19) in the claim.  Also, it is not clear as to how the "lifting apparatus" in lines 18 and 19 is related to the "hanging apparatus" in line 2 and the 
Regarding claim 21, it is recited in lines 1-3, "wherein the hooks are arranged in groups; wherein hooks on the front side and hooks on the back side form a group; wherein each group of hooks is adapted to secure a bike to the hanging beam."  Firstly, it is not clear as to how the "hooks on the front side" claim 21 (line 2) and the "hooks on the back side" in claim 21 (line 2) are related to the "hooks" in claim 21 (line 1), i.e., the "hooks on a front side and on a back side" as recited in claim 1 (line 3).  Does claim 21 recite additional hooks, i.e., "hooks on the front side" and "hooks on the back side"?  Secondly, it appears that the "hooks on a front side and on a back side" in claim 1 (line 3) are arranged in "groups" in claim 21.  Is "a group" in claim 21 (line 2) included in the "groups" in claim 21 (line 2)?  For the purpose of examination, the Examiner considers claims 1 and 21 in combination recite --[claim 1] a hanging beam comprising a front side, a back side, a first plurality of hooks on the front side, and a second plurality of hooks on the back side, wherein the first and second pluralities of hooks are adapted for attachment of multiple objects at points along the hanging beam, [claim 21] wherein the first plurality of hooks on the front side form a first group of hooks, wherein the second plurality of hooks on the rear side form a second group of hooks, wherein each group of the first and second groups of hooks is adapted to secure a bike to the hanging beam--.  Appropriate correction is required.

Regarding claim 22, the limitation "the motor" in claim 22 (line 2) is indefinite because it is not clear as to whether it refers to the "motor" of the "hanging apparatus" in claim 16 (line 10) or the "motor" of the "lifting device" in claim 16 (line 14).  For the purpose of examination, the Examiner considers the limitation "the motor" in claim 22 (line 2) to be --the motor of the hanging apparatus--.  Appropriate correction is required.  
Claims 2-5, 8-11, 13, 14, and 17-20 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2-249893 A)1 in view of Ballenger     (US 3,924,751) and Paβmann et al. (US 9,540,216 B2), hereinafter Paβmann.
Regarding claim 1, Okano discloses a load-leveling hanging apparatus (translation, page 2, line 2, the automatic leveling device as shown in Figure 1) comprising: a carriage (4, fig 1) suspended from a line (2, fig 1); a hanging beam (7, fig 1) for attachment of multiple objects (8, fig 1) at points along the hanging beam; a mechanism (6, fig 1) for moving the hanging beam relative to the carriage to thereby achieve a level condition; and a level indicator (5, fig 1); a crane (C, fig 1, see annotation, also see translation, paragraph 0001, line 2, the crane with a crane carabiner C1 as shown in Figure 1); wherein the mechanism for moving the hanging beam comprises a rotatable screw (6, fig 1); wherein the line, from which the carriage is suspended, is removably attached to the crane (see Figure 1).
[AltContent: textbox (C – Crane)]
    PNG
    media_image1.png
    492
    384
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: connector][AltContent: textbox (200 – Line)][AltContent: connector]
[AltContent: textbox (C1 – Crane Carabiner)][AltContent: connector][AltContent: textbox (400 – Mount)]



[AltContent: connector]


[AltContent: textbox (4a – Nut)]



With respect to the missing limitations (1) above, Ballenger teaches a hanging apparatus (10, fig 1) comprising: a hanging beam (12, fig 3) comprising hooks (20, 22, fig 3, col 3, lines 21-27 and 57-62, the hooks 20, 22 can be welded to the front surface 16 and the rear surface 18, respectively) on a front side (16, fig 13) and on a back side (18, fig 3) of the hanging beam for attachment of multiple objects at points along the hanging beam (see Figures 1 and 3).

    PNG
    media_image2.png
    539
    583
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    367
    442
    media_image3.png
    Greyscale









Okano and Ballenger are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the hanging beam (Okano: 7, fig 1) with a first plurality of hooks (Ballenger: 20, fig 3) on a front side 
With respect to the missing limitations (2) above, Paβmann teaches a single-girder bridge crane (1a, fig 1a) including an overhead mounting system (2, 7, 8, fig 1a) for mounting inside a structure (col 5, lines 55-62) and a crane carabiner (9c, fig 1a, see annotation).

    PNG
    media_image4.png
    425
    674
    media_image4.png
    Greyscale





[AltContent: connector]
[AltContent: textbox (9a – Crane Carabiner)]


Paβmann is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the crane (Okano: C, fig 1, see annotation, also see translation, paragraph 0001, line 2, the crane with a crane 
Regarding claim 3, wherein the rotatable screw is rotatably attached to the hanging beam (Okano: see Figure 1).
Regarding claim 5, the load-leveling hanging apparatus further comprising a nut (Okano: 4a, fig 1, see annotation) fixedly attached to the carriage and engaging the rotatable screw (Okano: see Figure 1).
Regarding claim 8, the load-leveling hanging apparatus further comprising a motor (Okano: 3, fig 1) for rotating the rotatable screw.
Regarding claim 9, the load-leveling hanging apparatus further comprising a controller (Okano: 1, fig 1) adapted to receive a signal from the level indicator and control the motor to thereby rotate the rotatable screw in an appropriate direction and an appropriate number of turns to achieve the level condition (Okano: translation, page 2, lines 14-19 and 27-34).
Regarding claim 21, wherein the hooks are arranged in groups (Ballenger: 20, 22, fig 3, col 3, lines 21-27 and 57-62, the hooks 20, 22 can be welded to the front surface 16 and the rear surface 18, respectively); wherein hooks on the front side and hooks on the back side form a group (Ballenger: 20, 22, fig 3, col 3, lines 21-27 and 57-.
    
Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2-249893 A) in view of Ballenger (US 3,924,751), Paβmann et al. (US 9,540,216 B2), hereinafter Paβmann, and Votolato                 (US 9,691,304 B2).
Regarding claim 2, Okano, as modified by Ballenger and Paβmann with respect to claim 1, does not teach the load-leveling hanging apparatus, wherein the level indicator is a spirit level.
Votolato teaches a load-leveling hanging apparatus (10, fig 2) comprising: a level indicator (28, fig 2), wherein the level indicator is a spirit level (28, fig 2).

    PNG
    media_image5.png
    470
    606
    media_image5.png
    Greyscale









.

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2-249893 A) in view of Ballenger (US 3,924,751), Paβmann et al. (US 9,540,216 B2), hereinafter Paβmann, and Watts (US 10,511,747 B2).
Regarding claim 4, Okano, as modified by Ballenger and Paβmann with respect to claim 1, does not teach the load-leveling hanging apparatus, further comprising a hand crank attached to the rotatable screw.
Watts teaches a hanging apparatus (see Figure 4B) comprising: a power source (404, fig 4B) including a motor (col 4, line 32) and a hand crank (col 4, line 32).

    PNG
    media_image6.png
    116
    689
    media_image6.png
    Greyscale



Watts is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to attach a hand crank (Watts: col 4, line 32) to the rotatable screw (Okano: 6, .

Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2-249893 A) in view of Ballenger (US 3,924,751), Paβmann et al. (US 9,540,216 B2), hereinafter Paβmann, and Hall et al.                 (US 9,399,566 B2), hereinafter Hall.
Regarding claim 10, Okano, as modified by Ballenger and Paβmann with respect to claim 1, does not teach the load-leveling hanging apparatus, wherein the controller further comprises a wireless transceiver adapted to communicate with a mobile device.
Hall teaches a hanging apparatus (10, fig 28) comprising: a controller (174, fig 39) comprising a wireless transceiver (194, fig 39), wherein the wireless transceiver is adapted to communicate with a mobile device (106, fig 39, also see Figure 29).

    PNG
    media_image7.png
    743
    994
    media_image7.png
    Greyscale







.

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2-249893 A) in view of Ballenger (US 3,924,751), Paβmann et al. (US 9,540,216 B2), hereinafter Paβmann, Lehtonen (US 3,552,793), and Stearns (US 7,249,743 B1).
Regarding claim 11, Okano, as modified by Ballenger and Paβmann with respect to claim 1, teaches the load-leveling hanging apparatus, wherein the carriage is a first mount (4, fig 1) to engage the line, wherein a second mount (400, fig 1, se annotation) is arranged on the hanging beam (see Figure 1) to engage another line (200, fig 1, see annotation).
Okano, as modified by Ballenger and Paβmann with respect to claim 1, does not teach the load-leveling hanging apparatus, wherein the carriage comprises two pulleys for engaging the line.



Stearns teaches two mounts (52/53, 54/55, fig 3) each comprising a pulley (52, 54, fig 3) for engaging a line (16, fig 3).

    PNG
    media_image8.png
    597
    712
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    385
    721
    media_image9.png
    Greyscale






Lehtonen and Stearns are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first and second mounts (Okano: 4, 400, fig 1, see annotation) as one carriage (Lehtonen: 4, 5, 6, fig 1) as taught by Lehtonen.  The motivation would have been to allow uniform movement of the two mounts on the rotatable screw.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each mount (Okano: 4, 400, fig 1, see annotation) with a pulley (Stearns: 52, 54, fig 3) as taught by Stearns.  The motivation would have been to allow only one line to be used for simplicity.  Therefore, it would have been obvious to combine Okano, Ballenger, Paβmann, Lehtonen, and Stearns to obtain the invention as specified in claim 11.

Claims 14, 16, 18, and 22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2-249893 A) in view of Ballenger      (US 3,924,751), Paβmann et al. (US 9,540,216 B2), hereinafter Paβmann, Hall et al.     (US 9,399,566 B2), hereinafter Hall, and Margetts et al. (US 9,615,679 B2), hereinafter Margetts.
The applicant is alerted that claim 16 will be discussed before claim 14, since claim 14 is currently amended to depend from claim 16.
Regarding claim 16, Okano, as modified by Ballenger and Paβmann (see above discussions with respect to claim 1), teaches a system (Okano: see Figure 1) for lifting of objects, the system comprising: a hanging apparatus (Okano: translation, page 2, line 2, the automatic leveling device as shown in Figure 1) comprising: a carriage (Okano: 4, fig 1) suspended from a line (Okano: 2, fig 1); a hanging beam (Okano: 7, fig 1) comprising hooks (Ballenger: 20, 22, fig 3) on a front side (Ballenger: 16, fig 3) and a back side (Ballenger: 18, fig 3) of the hanging beam (Ballenger: col 3, lines 21-27 and 57-62, the hooks 20, 22 can be welded to the front surface 16 and the rear surface 18, respectively) for attachment of multiple objects at points along the hanging beam (Ballenger: see Figures 1 and 3); a mechanism (Okano: 3, 6, fig 1) for moving the hanging beam relative to the carriage to thereby achieve a level condition; and a level indicator (Okano: 5, fig 1); an overhead mounting system (Okano: C, fig 1, see annotation, also see translation, paragraph 0001, line 2, the crane with a crane carabiner C1 as shown in Figure 1, as modified by, Paβmann: 2, 7, 8, fig 1a) for mounting inside a structure (Paβmann: col 5, lines 55-62); wherein the mechanism for moving the hanging beam comprises a motor (Okano: 3, fig 1) attached to a rotatable 
Okano, as modified by Ballenger and Paβmann (see above discussions with respect to claim 1), does not teach the system, (1) wherein the lifting device comprises: a drum for winding and unwinding the line; a motor coupled to the drum to apply a torque thereto; a guide to direct the line onto the drum; and a controller; wherein the lifting device is adapted to raise and lower the hanging apparatus; wherein the line from which the carriage is suspended is attached to the lifting device; wherein the lifting device raises and lowers the carriage; wherein the lifting device is removably connected to the overhead mounting system, (2) wherein the motor of the hanging apparatus comprises the controller of the hanging apparatus.
With respect to the missing limitations (1) above, Hall teaches a lifting device (10, fig 1) comprising: a drum (14, fig 1) for winding and unwinding a line (16, fig 1); a motor (col 7, line 18) coupled to the drum to apply a torque thereto; a guide (26, fig 1) to direct the line onto the drum; and a controller (174, fig 39); wherein the lifting device is adapted to raise and lower a hanging apparatus (see Figure 29); wherein the line from which an object (136, fig 34) is suspended is attached to the lifting device (see Figures 1 and 34); wherein the lifting device raises and lowers the object (see Figures 29 and 34); wherein the lifting device is removably connected to an overhead mounting system (col 7, lines 25-36).

    PNG
    media_image10.png
    445
    430
    media_image10.png
    Greyscale











Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to removably connect a lifting device (Hall: 10, fig 1) to the overhead mounting system (Okano: C, fig 1, see annotation, also see translation, paragraph 0001, line 2, the crane with a crane carabiner C1 as shown in Figure 1, as modified by, Paβmann: 2, 7, 8, fig 1a) to lift the hanging apparatus (Okano: translation, page 2, line 2, the automatic leveling device as shown in Figure 1), the lifting device comprising a drum (Hall: 14, fig 1), a motor (Hall: col 7, line 18), a guide (Hall: 26, fig 1), and a controller (Hall: 174, fig 39), such that the lifting device is adapted to raise and lower the hanging apparatus (Hall: see Figure 29; Okano: see Figure 1), the line (Okano: 2, fig 1) from which the carriage (Okano: 4, fig 1) is suspended is attached to the lifting device (Hall: see Figures 1 and 34; Okano: see Figure 1), the lifting device raises and lowers the carriage (Hall: see Figures 29 and 34; Okano: see Figure 1); and 
With respect to the missing limitations (2) above, Margetts teaches a hanging apparatus (100, fig 1B) comprising: a motor (120, fig 1B) including a controller (126, fig 1B, col 4, lines 54 and 55).

    PNG
    media_image11.png
    180
    696
    media_image11.png
    Greyscale




Margetts is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the motor (Okano: 3, fig 1) with the controller (Okano: 1, fig 1) incorporated therein (Margetts: col 4, lines 54 and 55) as taught by Margetts.  The motivation would have been to enhance the integrity of the hanging apparatus and/or to ease installation process such that the user does not need to install a separate controller.  Therefore, it would have been obvious to combine Okano, Ballenger, Paβmann, Hall, and Margetts to obtain the invention as specified in claim 16.
Regarding claim 14, the system further comprising a nut (Okano: 4a, fig 1, see annotation) fixedly attached to the carriage and engaging the rotatable screw (Okano: see Figure 1).
Regarding claim 18, Okano, as modified by Okano, Ballenger, Paβmann, Hall, and Margetts (see above discussions with respect to claims 1, 10, and 16), teaches the system, wherein the controller of the lifting device and the controller of the hanging apparatus are both adapted to communicate with a mobile device (Hall: 106, fig 39).
Regarding claim 22, wherein the motor is attached at one end of the hanging beam (Okano: see Figure 1).

Claim 13, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2-249893 A) in view of Ballenger (US 3,924,751), Paβmann et al. (US 9,540,216 B2), hereinafter Paβmann, Hall et al. (US 9,399,566 B2), hereinafter Hall, Margetts et al. (US 9,615,679 B2), hereinafter Margetts, and Votolato (US 9,691,304 B2).
Regarding claim 13, Okano, as modified by Ballenger, Paβmann, Hall, Margetts, and Votolato (see above discussions with respect to claims 1, 2, and 16), teaches the system, wherein the level indicator is a spirit level (Votolato: 28, fig 2).

Claims 17, 19, and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Okano (JP 2-249893 A) in view of Ballenger              (US 3,924,751), Paβmann et al. (US 9,540,216 B2), hereinafter Paβmann, Hall et al.    (US 9,399,566 B2), hereinafter Hall, Margetts et al. (US 9,615,679 B2), hereinafter Margetts, and Levine (US 2018/0014989 A1).
Regarding claim 17, Okano, as modified by Ballenger, Paβmann, Hall, and Margetts (see above discussions with respect to claims 1 and 16), does not teach the system, wherein the level indicator is an accelerometer.
Levine teaches an apparatus (100, fig 1) comprising: a level indicator (561, fig 22), wherein the level indicator is an accelerometer (paragraph 0073, lines 7-12).

    PNG
    media_image12.png
    190
    704
    media_image12.png
    Greyscale




Levine is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the level indicator (Okano: 5, fig 1) as an accelerometer (Levine: paragraph 0073, lines 7-12) as taught by Levine.  The motivation would have been to allow the user also to know the acceleration of the handing beam when the motor is actuated.  Therefore, it would have been obvious to combine Okano, Ballenger, Paβmann, Hall, Margetts, and Levine to obtain the invention as specified in claim 17.
Regarding claim 19, Okano, as modified by Ballenger, Paβmann, Hall, Margetts, and Levine (see above discussions with respect to claims 1, 16, and 17), teaches the system, wherein the controller of the hanging apparatus is adapted to cause the motor of the hanging apparatus in conjunction with an accelerometer (Levine: paragraph 0073, lines 7-12) to level the hanging apparatus (Okano: translation, page 2, lines 14-19 and 27-34; Levine: paragraph 0073, lines 7-17).
Regarding claim 20, Okano, as modified by Ballenger, Paβmann, Hall, Margetts, and Levine (see above discussions with respect to claims 1, 16, and 17), teaches the system, wherein the controller of the lifting device is operable to prevent the lifting device from lifting the hanging apparatus above a pre-determined height (Hall: col 17, lines 21-33, e.g., at low stop in Figure 27).
Okano, as modified by Ballenger, Paβmann, Hall, Margetts, and Levine (see above discussions with respect to claims 1, 16, and 17), does not teach the system, wherein the controller of the lifting device is operable to prevent the lifting device from lifting the hanging apparatus above a pre-determined height until the hanging apparatus has achieved the level condition.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to actuate the controller (Okano: 1, fig 1) of the hanging apparatus (Okano: translation, page 2, line 2, the automatic leveling device as shown in Figure 1) with the mobile device (Hall: 106, fig 39) to check the level condition of the hanging apparatus at the pre-determined height (Hall: col 17, lines 21-33) before resuming lifting of the hanging apparatus by the lifting device (Hall: 10, fig 1).  The motivation would have been to determine the leveling of the hanging apparatus at an early stage of the lifting process, thereby providing a smooth lifting later on for safety purposes.  Therefore, it would have been obvious to modify the combination of Okano, Ballenger, Paβmann, Hall, Margetts, and Levine to obtain the invention as specified in claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Okano, including a machine translation, was provided in the Office action mailed 04/06/2020.